CONSENT AND WAIVER TO SECOND LIEN CREDIT AGREEMENT

THIS CONSENT AND WAIVER TO SECOND LIEN CREDIT AGREEMENT, dated as of December 1,
2007 (this "Waiver"), is by and among BUTLER SERVICE GROUP, INC., a New Jersey
corporation ("the "Borrower"), certain financial institutions party to the
Credit Agreement referred to below (the "Lenders"), and MONROE CAPITAL
MANAGEMENT ADVISORS, in its capacity as agent for the Lenders ("Agent").

BACKGROUND

A.           Borrower, the Lenders, Agent and the other Credit Parties signatory
thereto, are parties to that certain Second Lien Credit Agreement dated as of
August 29, 2007 (as amended, restated, supplemented or otherwise modified and in
effect from time to time, the "Credit Agreement").

B.            Borrower has requested the Agent and Lenders to enter into this
Waiver in order to waive compliance with certain provisions of the Credit
Agreement, and the Lenders are agreeable to the same subject to the terms and
conditions set forth herein.

AGREEMENT

NOW THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

SECTION 1.       DEFINED TERMS. Unless otherwise defined herein, all capitalized
terms used herein shall have the meanings given to them in the Credit Agreement.

SECTION 2.       CONSENT. Agent and Requisite Lenders hereby consent to the
Borrower not furnishing to each Lender (i) the annual Financial Statements,
certifications, statements, reports, letters and other documentation required by
Section 4.1(a) and clause (q) of Annex E of the Credit Agreement for the Fiscal
Year ended December 31, 2006 (the "Audited Financials") and (ii) the Officer's
Certificate required by clause (d)(v) of Annex E of the Credit Agreement to be
delivered concurrently with such Audited Financials (the "Officer's
Certificate"), in each case, on or prior to November 1, 2007; provided, that the
Audited Financials and the Officer's Certificate are furnished by the Borrower
to each Lender on or before December 31, 2007.

SECTION 3.      WAIVER OF DEFAULT OR EVENT OF DEFAULT. Agent and Requisite
Lenders hereby waive any Default or Event of Default under Section 8.1(c) or
8.1(e) of the Credit Agreement solely to the extent that such Default or Event
of Default is due to the failure of the Company to timely deliver (i) the
Officer's Certificate and the Audited Financials pursuant to the terms of the
Credit Agreement and/or (ii) the Audited Financials and any related officer's
certificates required under any other document to be delivered concurrently
therewith pursuant to the terms of any other document evidencing or securing
Indebtedness; provided, that such waiver shall cease to be effective and such
Defaults and Events of Default shall be reinstated if Company has not furnished
to Lenders by December 31, 2007 (a) the Audited Financials and (b) the Officer's
Certificate stating that no Default or Event of Default is continuing after
giving effect to this Waiver and delivery of the Audited Financials.

SECTION 4.       WAIVER OF FEE. Agent and Requisite Lenders hereby waive any
fees under Section 1.9 (c) of the Credit Agreement solely to the extent that
such fee is due to the failure of the Company to timely deliver (i) the
Officer's Certificate and the Audited Financials pursuant to the terms of

 

 

--------------------------------------------------------------------------------

 

the Credit Agreement and/or (ii) the Audited Financials and any related
officer's certificates required under any other document to be delivered
concurrently therewith pursuant to the terms of any other document evidencing or
securing Indebtedness; provided, that such waiver shall cease to be effective
and such fee shall be reinstated if Company has not furnished to Lenders by
December 31, 2007 (a) the Audited Financials and (b) the Officer's Certificate
stating that no Default or Event of Default is continuing after giving effect to
this Waiver and delivery of the Audited Financials.

SECTION 5. COSTS AND EXPENSES. Borrower agrees to pay all reasonable costs and
expenses of Agent in connection with the negotiation, preparation, printing,
typing, reproduction, execution and delivery of this Waiver and all other
documents furnished pursuant hereto or in connection herewith, including without
limitation, the reasonable fees and out-of-pocket expenses of Winston & Strawn
LLP, special counsel to Agent, as well as other attorney costs, independent
public accountants and other outside experts retained by Agent in connection
with the administration of this Waiver.

SECTION 6.     CONDITIONS PRECEDENT TO EFFECTIVENESS OF WAIVER. This Waiver
shall become effective upon the date (the "Effective Date") that each of the
following conditions has been satisfied:

(a)           Waiver. Borrower, Agent and the Requisite Lenders shall have
executed and delivered this Waiver.

(b)           No Defaults. No Default or Event of Default under the Credit
Agreement (after giving effect to this Waiver) shall have occurred and be
continuing.

(c)           Representations and Warranties. The representations and warranties
of each Borrower contained in this Waiver, the Credit Agreement (after giving
effect to this Waiver) and the other Loan Documents are true and correct as of
the Effective Date, except to the extent that any such representation or
warranty expressly relates to an earlier date.

(d)           Other. Receipt by Agent or Lenders of such other documents,
instruments and certificates as Agent or Lenders shall have reasonably
requested, including, without limitation, a waiver under the First Lien Credit
Agreement in form and substance acceptable to the Agent.

 

 

SECTION 7.

REPRESENTATIONS AND WARRANTIES.

(a)           The Borrower represents and warrants (i) that it has full
corporate (or equivalent) power and authority to enter into this Waiver and
perform its obligations hereunder in accordance with the provisions hereof, (ii)
that this Waiver has been duly authorized, executed and delivered by the
Borrower and (iii) that this Waiver constitutes the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except to the extent that such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
generally affecting creditors' rights and by equitable principles (regardless of
whether enforcement is sought in equity or law).



(b)           The Borrower represents and warrants that the following statements
are true and correct, in each case after giving effect to this Waiver:

(i)          The representations and warranties of the Borrower contained in
this Waiver, the Credit Agreement and the other Loan Documents are true and
correct as of the Effective Date, except to the extent that any such
representation or warranty expressly relates to an earlier date.        

 

2

 

 

--------------------------------------------------------------------------------

 

 

(ii)

No Default or Event of Default shall have occurred and be continuing.

 

SECTION 8.

REFERENCES TO AND EFFECT ON THE CREDIT AGREEMENT.

(a)           On and after the Effective Date each reference in the Credit
Agreement to "this Agreement," "hereunder," "hereof," "herein," or words of like
import, and each reference to the Credit Agreement in the Loan Documents and all
other documents (the "Ancillary Documents") delivered in connection with the
Credit Agreement shall mean and be a reference to the Credit Agreement giving
effect to this Waiver.

(b)           The Credit Agreement and the Loan Documents shall remain in full
force and effect and are hereby ratified and confirmed.

(c)           Except as expressly set forth herein, the execution, delivery and
effectiveness of this Waiver shall not operate as a waiver of any right, power
or remedy of the Lenders or Agent under the Credit Agreement or the Loan
Documents.

SECTION 9.      EXECUTION IN COUNTERPARTS. This Waiver may be executed in any
number of separate counterparts, each of which shall collectively and separately
constitute one agreement.

SECTION 10.   GOVERNING LAW. THIS WAIVER SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED, IN ALL RESPECTCS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS
OF THE UNITED STATES OF AMERICA. THE BORROWER HEREBY CONSENTS AND AGREES THAT
THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW YORK, NEW
YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN THE BORROWER, AGENT AND LENDERS PERTAINING TO THIS WAIVER OR TO
ANY MATTER ARISING OUT OF OR RELATING TO THIS WAIVER; PROVIDED, THAT AGENT,
LENDERS AND THE BORROWER ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE
TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK COUNTY AND; PROVIDED, FURTHER
THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE AGENT FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE
ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT. THE BORROWER EXPRESSLY SUBMITS
AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN
ANY SUCH COURT, AND EACH CREDIT PARTY HEREBY WAIVES ANY OBJECTION THAT THE
BORROWER MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR
FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. THE BORROWER HEREBY
WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN
ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND
OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH
CREDIT PARTY AT THE ADDRESS SET FORTH IN ANNEX I OF THE CREDIT AGREEMENT AND
THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF THE
BORROWER’S ACTUAL RECEIPT THEREOF OR 3 DAYS AFTER DEPOSIT IN THE UNITED STATES
MAILS, PROPER POSTAGE PREPAID.

 

3

 

 

--------------------------------------------------------------------------------

 

SECTION 11.   HEADINGS. Section headings in this Waiver are included herein for
convenience of reference only and shall not constitute a part of this Waiver for
any other purposes.

[signature pages follow]

 

4

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed by their respective officers thereunto duly authorized as of the date
above first written.

BUTLER SERVICE GROUP, INC.

 

 

By: /s/ Beth Butler

Name: Beth Butler

Title: Assistant Controller

 

MONROE CAPITAL MANAGEMENT ADVISORS LLC,

in its individual capacity and as Agent

 

By:/s/ Mark Bohntinsky

 

Name: Mark Bohntinsky

 

Title: Senior Vice President

 

 

 

Butler Service Group, Inc.

Signature Page to Consent and Waiver

to Second Lien Credit Agreement

 

--------------------------------------------------------------------------------

 



MC FUNDING USTRS II, LLC

 

 

By: /s/ Mark Bohntinsky

 

Name: Mark Bohntinsky

 

Title: Senior Vice President

 

 

 

Butler Service Group, Inc.

Signature Page to Consent and Waiver

to Second Lien Credit Agreement

 

 